Citation Nr: 1231565	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-02 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to a compensable disability evaluation for status-post fracture of the left index finger.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran, on his substantive appeal, received in January 2010, requested a videoconference hearing before a Veterans Law Judge.  Such a hearing was scheduled in January 2011 but the Veteran did not appear and did not provide a reason for his failure to appear.  As such, the Board considers the Veteran's hearing request to have been withdrawn.

In June 2011, the Board remanded the present matter for additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  In the June 2011 remand, the Board explained that a May 2004 letter from the Social Security Administration (SSA) showed that the Veteran has been awarded benefits from that agency and that these records should be obtained on remand as the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  The Board, however, failed to request the SSA records in the action paragraph section of the remand.  The RO, therefore, did not obtain those records.  As such, the Board has no discretion and must again remand this appeal to obtain those SSA records.

In accordance to the June 2011 Board remand, the Veteran was afforded a VA examination in July 2011 to determine the nature and etiology of any right and/or left knee disability found to be present and the extent and severity of his status-post fracture of his left index finger.  Although the Veteran underwent a VA examination in accordance to the June 2011 Board remand, after the SSA records are requested and obtained on remand, another VA opinion should be obtained for the right and left knees and left index finger.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Finally, as to the Veteran's left index finger claim, this disability is currently rated as noncompensably disabling under Diagnostic Code 5229.  Subsequent to the Board's June 2011 remand, the United States Court of Appeals for Veterans Claims (Court) decided the case of Burton v. Shinseki, 25 Vet. App. 1 (2011).  In that case, the Court held that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, provide that a claimant is entitled to at least the minimum compensable rating for the joint, and are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.  As such, on remand, the RO must consider the application of Burton in readjudicating this claim.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing. 

2.  After completion of the above development, send the Veteran's claims folder to the examiner who conducted the July 2011 VA examination, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to the report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner.  

Then, based on the record review and examination results, the examiner should explain whether it is at least as likely as not that the Veteran's right and left knee disability(ies) is related to or had its onset in service.  In doing so, the examiner must specifically acknowledge and discuss the Veteran's statement that trauma sustained from parachute jumps during service has caused his current knee disability.

The examiner should report all current manifestations as a result of the fracture of the Veteran's left index finger, to include any symptomatology in the left hand, both musculoskeletal and neurological manifestations, as appropriate.  

The examiner should state whether there is any arthritis in the left index finger, to include the PIP joint.  

The examiner should also indicate the extent to which any left index finger symptomatology, including but not limited to pain or limitation of motion, affects the function of any other digits of the left hand, or the left hand as a whole.

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be set forth in a legible report.

3.  Then, readjudicate the appeal.  In readjudicating the Veteran's left index finger claim, the RO must consider the application of 38 C.F.R. § 4.59 (2011) and Burton v. Shinseki, 25 Vet. App. 1 (2011).  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

